Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 21-23, 26-29, 32-37 and 40 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 21, recites UE for decoding special subframe from data segment carried in a frame in data channel, identifying DwPTS and GP from special subframe and switching at UE from receiving to transmitting in data channel during the special subframe, and sending DwPTS and GP to the memory, where the switching is from DL reception in downlink subframe to UL transmission in uplink subframe, where the initial 14 OFDM symbols of the uplink subframe are punctured. 

The rejection under 112(b) for claim 28-29, 32-34 have been withdrawn in view of the amendments to claim 28, 32 and 34. 

The applicant has incorporated the allowable subject matter of claim 25, 31 and 39 including intervening claims 24, 30 and 38 into independent claims 21, 28 and 35 

Further search in prior art, and prior arts on record, fail to teach, alone or in combination, fail to teach the above claimed features, along with all other limitations as recited in claim 21. Thus claim 21 is allowed. Independent claims 28 and 35 recite similar allowable subject matter, thus allowed for the same reasons. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/4/2021